ACCEPTED
                                                                                    01-14-00560-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              12/30/2014 4:10:49 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

                        IN THE COURT OF APPEALS
                     FOR THE FIRST JUDICIAL DISTRICT
                                OF TEXAS                           FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                          Case No. 01-14-00560-CR           12/30/2014 4:10:49 PM
                                                            CHRISTOPHER A. PRINE
                                                                     Clerk
TRISTAN OMARR ARMSTRONG

Vs.

THE STATE OF TEXAS


              Appeal from the 226th District Court, Bexar County,
                      Texas Trial Court No. 2013CR5695
                        Honorable Sid Harle Presiding



         DEFENDANT’ S MOTION TO EXTEND TIME TO FILE BRIEF




                            OSCAR L. CANTU, JR.
                            Attorney at Law, PLLC
                                507 South Main
                           San Antonio, Texas 78204
                             (210)472-3900 Phone
                              (210)354-2996 Fax

                              R3Oscar@aol.com
                                             MOTION

        COMES NOW, Oscar Cantu, Current Counsel for Tristan Omarr Armstrong, and files

 this, Defendant’s Motion to Extend Time to File Brief and would show unto the Court as

 follows:

1.      Counsel for the Appellant filed an Ander’s Brief in this case.

2.      The Defendant was ordered to file his own brief, if desired, by December 30, 2014 in this

case.

 3.     Counsel prepared a complete copy of the record for transmittal to the Defendant who

 declined to use it. He is disabled and the traditional copy method is not useful to him.

 4.     The Defendant requested that this Counsel make hard copies of all documents and

 the record and deliver same to this residence. Counsel has agreed. In an effort to give the

 Defendant ample time to review this Counsel has conferred with the trial parties there is no

 objection to an additional, thirty (30) days are required to complete the task at hand.

 5.     Counsel hopes that this explanation satisfies the requirements of a Motion to

 Continue raises a suitable basis and grounds for the Court to grant this extension.

 6.     WHEREFORE, PREMISES CONSIDERED, Appellant moves the Court to extend

 the deadline for the Defendant to file any Brief to January 31, 2015 a 30 day extension.

                                                Respectfully submitted,

                                                By:__/s/ by Oscar Cantu
                                                OSCAR LUIS CANTU, JR.
                                                Attorney at Law, PLLC
                                                Oscar “JR” Cantu
                                                Texas Bar No. 03767448
                                                507 South Main
                                                San Antonio, Texas 78204
                                                Tel. (210) 472-3900
                                                Fax. (210) 354-2996

                                                Attorney for Appellant, Tristan Omarr Armstrong

                                                    2
                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of this document was filed with all parties to
this Appeal via hand delivery or facsimile transmission as indicated below:

Appellee: District Attorney’s Office facsimile transmission to (210)335-2436
on this, the 30th day of December, 2014.
                                                   /s/by Oscar Cantu
                                             Oscar Cantu



                               CERTIFICATE OF CONFERENCE

       This is to certify that I did confer with the Appeals Section of the DA’s Office and they do
not oppose a first request for continuance on this, the 30th day of December, 2014.

                                                   /s/ by Oscar Cantu_
                                               Oscar Cantu




                                                   3